DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-11, 13 and 21-27 are pending in the instant invention.  According to the Amendments to the Claims, filed November 10, 2020, claims 1-11, 13 and 21-23 were amended, claims 12 and 14-20 were cancelled and claims 25-27 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/058522, filed April 4, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17165082.3, filed April 5, 2017.

Status of Quick Path Information Disclosure Statement (QPIDS)

	The quick path information disclosure statement (QPIDS), submitted on April 1, 2021, was filed after the mailing date of the Notice of Allowance, mailed on December 7, 2020, and subsequent payment of the issue fee on March 4, 2021.  Since the submission is in compliance with the provisions afforded under the Quick Path Information Disclosure Statement (QPIDS) Program, the information disclosure statement has been considered by the Examiner.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1- 11 and 13, drawn to substituted indazoles of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 21, 23 and 25-27, drawn to a method for inhibiting phosphatidylinositol kinase activity in a mammal, comprising administering… a substituted indazole of the formula (I), shown to the right above; and (3) claims 22 and 24, drawn to a method for treating a viral infection in a mammal, comprising administering… a substituted indazole of the formula (I), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 24, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 10, 2020.
	Thus, a second Office action and prosecution on the merits of claims 1-11, 13 and 21-27 is contained within.

Reasons for Allowance

	Claims 1-11, 13 and 21-27 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:

	The prior art is silent with respect to substituted indazoles of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted indazoles of the formula (I) that is not taught or fairly suggested in the prior art is ring A on the periphery of the indazole core.  This limitation is present in the recited species of claim 11.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
DERIVATIVES OF 3-(1,3-DIMETHYL-1H-INDAZOL-5-YL)-2,5-DIMETHYL-N-(METHYL)PYRAZOLO[1,5-A]PYRIMIDIN-7-AMINE, 8-(1,3-DIMETHYL-1H-INDAZOL-5-YL)-2,7-DIMETHYL-N-(METHYL)PYRAZOLO[1,5-A][1,3,5]TRIAZIN-4-AMINE, AND 3-(1,3-DIMETHYL-1H-INDAZOL-5-YL)-(N-METHYL)-2,6-DIMETHYLIMIDAZO[1,2-B]PYRIDAZIN-8-AMINE

	has been deleted and replaced with the following:
---“SUBSTITUTED INDAZOLES AS PHOSPHATIDYLINOSITOL KINASE INHIBITORS”---


	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:
	m is 0, 1, or 2;
	ring A is phenyl, 5-membered heteroaryl, or 6-membered heteroaryl, wherein the heteroaryl has one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	each R1 is independently halogen, C1-C6 alkyl, C(O)R10, C(O)NR6R7, NR11R12, NR9C(O)R8, NR5S(O)2R4, OR2, S(O)2R3, or S(O)2NR13R14, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R2 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R3 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R4 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R5 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R6 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R7 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R8 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R9 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R10 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R11 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R12 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R13 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R14 is independently H, C1-C6 alkyl, C(O)R15, or C(O)OR16, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;

	each R15 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	each R16 is independently H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by one or more independently selected halogen atoms;
	X is CH or N; and
(i)	Y is N; and
	Z is C; or
(ii)	Y is C; and
	Z is N.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein ring A is phenyl or 6-membered heteroaryl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is formula (IIa):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(IIa)

wherein:
	W1 is CH, CR1, or N; and
	W2 is CH, CR1, or N.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 3, or a pharmaceutically acceptable salt thereof, wherein:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein ring A is 5-membered heteroaryl or 6-membered heteroaryl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is CH.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is N.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Y is N; and
	Z is C.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Y is C; and
	Z is N.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

and 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a viral infection in a mammal, comprising administering to the mammal an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 21, wherein the viral infection is a picornaviral infection.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting phosphatidylinositol kinase activity in a mammal, comprising administering to the mammal an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 23, wherein the mammal has a disorder or disease linked to abnormal autophagy or impaired autophagy selected from the group consisting of cancer, chronic fatigue syndrome, common cold, conjunctivitis, diabetes, diarrhea, encephalitis, hand-foot-and-mouth disease, herpangina, meningitis, myositis, pancreatitis, paralysis, pleurodynia, poliomyelitis, respiratory illness, sepsis, a cardiac disease, an inflammatory condition, a mucocutaneous lesion, a neuropsychiatric disease, and a neurodegenerative disease.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 24, wherein the cancer is selected from the group consisting of breast cancer, colorectal cancer, ovarian cancer, and prostate cancer.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 24, wherein the cardiac disease is myocarditis.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 24, wherein the neurodegenerative disease is selected from the group consisting of Alzheimer’s disease, amyotrophic lateral sclerosis, Huntington’s disease, multiple sclerosis, and Parkinson’s disease.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heidi A. Boehlefeld (Reg. No. 34,296) on November 19, 2020.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624